DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (claim 17) in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on June 13, 2022.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “100”, “200”, “200”, and “(20)(1))” are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: at lines 1-2, replace “an adhesive strength” with “the adhesive strength”.  Further, at line 2, replace “18.0” with “18  N/20mm” to provide consistency with claim 1 recitation “18 N/20mm”. 

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a pressure-sensitive adhesive layer formed from a natural rubber-based pressure sensitive adhesive”.  This claim further recites “the pressure-sensitive adhesive comprises a base polymer formed with repeat units of which at least 20% by weight are derived from an acrylic monomer.”   It is unclear how the base polymer recited in claim relates to “natural rubber-based pressure sensitive adhesive”.  For example, it is unclear whether the PSA contains natural rubber and the base polymer, or the base polymer is a polymer containing natural rubber and the acrylic monomer.  For purpose of examination, the base polymer of the claimed PSA contains an acrylate-modified natural rubber (claim 15), and this base polymer is interpreted to suggest “a pressure-sensitive adhesive layer formed from a natural rubber-based pressure sensitive adhesive”.  See claim 15.

Further, claim 1 recites that the PSA layer includes biomass-derived carbons accounting for at least 50% of its total carbon content.  This recitation raises an issue of ambiguity, because it is unclear whether applicant intends to claim free biomass-derived carbons in the PSA layer.  Furthermore, if the carbons are included as free carbons, then it is unclear how the PSA layer can contain free carbons.  For purpose of examination, this recitation is interpreted as biomass carbon ratio or bio-based content or bio-based degree of the PSA layer measured using ASTM D6866 and as set forth in paragraph 0032 of the US Patent Application Publication 20200339842 A2 of the present application (“the published application”).  

As to claim 8, this claim recites “wherein the total tackifier content”.  There is a lack of antecedent basis for this limitation in the claim, because the tackifier is not first positively recited in the parent claim 1 or claim 8. 

As to claim 9, this claim recites “adhesively double-faced”.  It is unclear as to what is meant by this recitation.  For purpose of examination, this recitation is interpreted as pressure sensitive adhesive sheet having a PSA layer formed on both surfaces of a substrate. 

As to claim 19, this claim recites “at least 20% of all carbons in the substrate are biomass derived carbons”.  It is unclear as to whether applicant claims free carbons in the substrate.  

As to claim 50, this claim recites “at least 50% of all carbons in the pressure-sensitive adhesive sheet are biomass-derived carbons”. It is unclear as to whether applicant claims free carbons in the PSA sheet.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 6 and 7 recite tackifier weight fraction as range in parts by weight.  These claims depend from claim 4, wherein claim 4 recites tackifier weight fraction as ratio.  It is submitted that ratio is a dimensionless number.   Accordingly, claims 6 and 7 fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20160017194 A1) in view of Mochizuki et al. (US 20170148552 A1).

As to claim 1, Tanaka discloses a double-sided pressure sensitive adhesive tape (PSA sheet) produced with a plant-derived raw material and has a high biomass degree (50 wt% of more) (abstract and 0006).  The PSA sheet of Tanaka comprises a PSA layer that is formed from a rubber-based PSA (0022, 0038, and 0039) on both surfaces of a support (Figure 3 and 0016).  Further, Tanaka discloses that examples of rubber polymers that can be used to form a rubber-based PSA include copolymers of natural rubber and acrylic component such as methyl methacrylate (base polymer including repeat units derived from an acrylic monomer) (0039). 

As to claims 1 and 2, Tanaka is silent as to disclosing that the base polymer is formed with repeat units of which at least 20% by weight are derived from an acrylic monomer, the PSA layer includes biomass-derived carbons accounting from at least 50% of its total carbon content, adhesive strength to stainless steel plate, and adhesive strength to PP plate. 

Mochizuki discloses a self-adhesive vinyl chloride sheet or tape for wire harness comprising a baes material and a self-adhesive layer provided on one surface of the base material (0061).  The base material of Mochizuki includes a polyvinyl chloride film (0062). Further,  Mochizuki discloses that the self-adhesive layer is made of a graft polymer, wherein the graft polymer is obtained by graft polymerizing natural rubber and methyl methacrylate (MMA) (acrylic monomer) (0065).  Furthermore, Mochizuki discloses that for the graft polymer, a graft ratio of MMA, which is defined as (the mass of the MMA bonded to the natural rubber/the mass of the natural rubber used for grafting) *100 is set to 30% or greater in order to provide plasticizer resistance to the self-adhesive layer even if a plasticizer present in the base material  (0066-0067). The graft polymer of Mochizuki having MMA graft ratio of 30% or greater suggests the base polymer is formed with repeat units of which at least 20% by weight are derived from an acrylic monomer as claimed.

Tanaka discloses that the support includes a PVC film (0068).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the graft polymer of Mochizuki n the PSA of Tanaka as a rubber polymer (base polymer), motivated by the desire to provide plasticizer resistance to the PSA layer of Tanaka and further Tanaka desires a copolymer of natural rubber and MMA (0039).
As to claimed properties (claims 1 and 2) of the PSA layer includes biomass-derived carbons accounting from at least 50% of its total carbon content, adhesive strength to stainless steel plate, and adhesive strength to PP plate, it is submitted that the PSA layer and the PSA sheet of Tanaka as modified by Mochizuki as set forth previously renders obvious claimed PSA layer and PSA sheet.  As such, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties are intrinsically present in the PSA layer and the PSA sheet of Tanaka as modified by Mochizuki.  MPEP 2112.01 (I).  Alternatively, with respect to claim 1 limitation of the PSA layer includes biomass-derived carbons accounting from at least 50% of its total carbon content, it is submitted that Tanaka desires environmentally friendly adhesive tape (0004 and 0006).  Further, Tanaka discloses that the PSA sheet has high biomass degree (50% by weight or more) (0006 and 0019).  Accordingly, it would have been obvious arrive at the claimed PSA sheet, wherein the PSA layer includes biomass-derived carbons accounting for at least 50% of its total carbon content, motivated by the desire to form environmentally friendly PSA sheet (0006 of Tanaka). 

As to claim 3, Tanaka discloses plant derived tackifier (0058). 

As to claim 4, Tanaka discloses terpene based tackifier, phenol based tackifier, rosin based tackifier etc. (0058).  Tanaka further discloses that two or more of the tackifiers can be used (0058).   Accordingly, a person having ordinary skill in the art would have found it obvious to select any combination of tackifiers including tackifier T1 (e.g. rosin or terpene) and T2 (e.g. phenolic), given that Tanaka discloses that two or more of the tackifiers can be used and doing so would be obvious in order to form PSA layer having suitable tack. 

As to claim 8, Tanaka discloses that the amount of tackifier is preferably 0 to 150 parts by weight. More preferably 25 to 120 parts by weight, even more preferably 35 to 100 parts by weight, based on 100 parts by weight of the polymer (0063).

As to claim 9, Tanaka discloses a double-sided PSA tape (0016), which is interpreted to meet claimed adhesively-double faced tape. 

As to claim 10, Tanaka discloses that the PSA tape is used in the electronic device (0001). 

As to claim 11, Tanaka discloses plant derived tackifier (0058).  Tanaka further discloses that the amount of tackifier is preferably 0 to 150 parts by weight. More preferably 25 to 120 parts by weight, even more preferably 35 to 100 parts by weight, based on 100 parts by weight of the polymer (0063).

As to claim 12, Tanaka discloses crosslinking agents such as polyfunctional isocyanate (0041), which is interpreted to suggest sulfur-free crosslinking agent. 

As to claim 14, Tanaka discloses that the PSA layer has a thickness of about 1 to about 150 µm (0065).  Given that the claimed thickness range of 15 µm or greater overlaps or lies within the thickness range disclosed by Tanaka, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 15, Mochizuki  discloses a graft polymer obtained by graft polymerizing natural rubber and methyl methacrylate (MMA) (0065).  

As to claim 17,  the PSA sheet of Tanaka comprises a PSA layer that is formed from a rubber-based PSA (0022, 0038, and 0039) on both surfaces of a support (Figure 3 and 0016).  

As to claim 18, Tanaka discloses that the support can be formed of any conventionally known plastic film (resin film) (0068). 

As to claims 19 and 20, Tanaka as modified by Mochizuki do not explicitly disclose these limitations.  However, Tanaka desires that a support made of polylactic acid or cellulose obtained from plant-derived raw material is preferably used because it can increase the total biomass degree of the double-sided PSA tape (0068). Tanaka further discloses that the PSA sheet has high biomass degree (50% by weight or more) (0006 and 0019).  Accordingly, the aforementioned limitations are intrinsically present in the PSA sheet of Tanaka as modified by Mochizuki or would have been obvious to do so motivated by the desire to environmentally friendly PSA sheet (0006 of Tanaka). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20160017194 A1) in view of Mochizuki et al. (US 20170148552 A1) as applied to claim 1 above, and further in view of Yamaguchi et al. (US 20040260007 A1).

Tanaka is silent as to disclosing claims 5-7. 

Yamaguchi discloses a PSA sheet comprising a substrate and a rubber-based PSA composition (0001).  Yamaguchi further discloses that the PSA composition contains tackifier (0044).  Further, Yamaguchi discloses that tackifier include a petroleum resin,  a phenolic resin, a rosin resin, and a terpene resin.  Yamaguchi further discloses that such tackifiers can be used in the amount of from 10-200 parts by weight, and preferably from 20-150 parts by weight, based on 100 parts by weight of the rubbery polymer (0045).  

Tanaka as set forth previously discloses that two or more tackifier resins can be used and these tackifier resins include phenol based tackifier (T2) and rosin based tackifier or terpene based tackifier (T1) (0058).  Yamaguchi as set forth previously discloses that tackifiers such as phenol based tackifier, rosin based tackifier, and terpene based tackifier can be used in the amount of 10-200 parts by weight and preferably 20-150 parts by weight (0045), thereby rendering obvious each weight fraction of the tackifier T1 and T2 as recited in claims 6 and 7 and the ratio A2/A1 as recited in claim 5.  Accordingly, it would have been obvious to arrive at the claimed ratio and (A2/A1), weight fraction A1, and weight fraction A2 as claimed, motivated by the desire to form a PSA layer having suitable tack. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20160017194 A1) in view of Mochizuki et al. (US 20170148552 A1) as applied to claim 1 above, and further in view of Kopke et al. (US 20140242377 A1).

Tanaka discloses filler in the adhesive (0064).  However, Tanaka does not disclose amount of the filler as claimed. 

Kopke discloses a PSA composition which is bio-based and includes natural rubber and tackifier resin (abstract). Kopke further discloses fillers are used, for example, for increasing cohesion of a PA (0011). Kopke further discloses that content of the filler may not exceed 5 wt%, preferably 2 wt% (0038).  Claimed invention discloses less than 10 parts by weight of filler to 100 parts by weight of the base polymer, which converts to less than 9.09 wt% of filler (((10/10+100)) * 100 = 9.09 wt%). Given that the claimed range of filler overlaps or lies within the range disclosed by Kopke, a prima facie case of obviousness is established. MPEP 2144.05 (I).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the filler of Tanaka in the amount disclosed by Kopke, given that Tanaka desires filler and doing so would be obvious for the purpose of e.g. increasing the cohesion of PSA or for setting optical and adhesive bonding properties (0011 and 0031 of Kopke).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, 10, 12-15, and 17  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/577,003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the reference application generally discloses the PSA sheet as claimed in claims 1-3, 9, 10, 12-15, and 17.  It is submitted that claims of the reference application do not disclose the adhesive strength to stainless steel plate and the adhesive strength to PP plate as claimed.  However, given that the PSA sheet of the claims of the reference application is identical or substantially identical to the PSA sheet of the presently claimed invention, it is reasonable to presume that the PSA sheet disclosed by the claims of the reference application would intrinsically have the adhesive strength as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buzojimay et al. (WO 2016013442 A1) disclose adhesive sheet having high adhesion reliability (abstract).  Overbeek et al. (US 20140058031 A1) discloses aqueous polymer coating comprising bio renewable vinyl polymer composition (abstract).  Watanabe et al. (US 20200095474 A1) discloses PSA sheet for electronic devices. Watanabe et al. (US 20200095473 A1) discloses PSA sheet for electronic devices. Niwa et al. (US 20200208026 A1) discloses PSA composition. Niwa et al. (US 20200208022 A1) discloses PSA sheet.  Watanabe et al. (US 20220169895 A1) discloses PSA sheet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
September 22, 2022